UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7325



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


REYNALDO S. LUNA,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CR-01-359-MJG; CA-03-482-MJG)


Submitted:   March 5, 2004                 Decided:   March 29, 2004


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reynaldo S. Luna, Appellant Pro Se. Stephen Matthew Schenning,
Lisa M. Griffin, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Reynaldo S. Luna seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    The order is not appealable unless a circuit justice or

judge     issues    a     certificate       of   appealability.          28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).              A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude     that       Luna   has    not    made      the   requisite        showing.

Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis and dismiss the appeal. We dispense with

oral    argument    because     the     facts    and    legal   contentions       are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                          DISMISSED




                                        - 2 -